Hooker, J.
The petitioner is confined by reason of his conviction under Act 99-of the Public Acts of 1889, being section 9314c? of 3 How. Stat., entitled “An act to provide for the punishment of crimes in certain cases.”
This act created a felony. Its title gives no hint as to the character of the act to be punished, and therefore fails to comply with the provisions of section 20 of article 4 of the Constitution, requiring the object of the act to be expressed in its title.
The prisoner will be discharged.
The other Justices concurred.